United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Port Arthur, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2173
Issued: June 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2008 appellant filed a timely appeal from the July 18, 2008 merit decision
of the Office of Workers’ Compensation Programs, which found her at fault in an overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant was with fault in the creation of a $2,872.85 overpayment
from September 26 through November 25, 2006. On appeal, she argues that she has medical
bills and cannot afford to repay the overpayment. Appellant argued that the figure the Office
used for earnings was incorrect and that it would be a hardship to repay $46.15 out of her
paycheck each pay period.
FACTUAL HISTORY
Appellant, a 39-year-old distribution clerk, filed an occupational disease claim alleging
that her bilateral tarsal tunnel syndrome was a result of prolonged standing on a concrete floor

and walking in the course of her employment. The Office accepted her claim and paid
compensation for temporary total disability on the periodic rolls. On August 9, 2005 it advised
appellant:
“In order to avoid an overpayment of compensation, NOTIFY THIS OFFICE
IMMEDIATELY WHEN YOU RETURN TO WORK. Each payment made
through the Office’s automated system will include the period for which payment
is made. If you have worked for any portion of this period, you must return the
check to this Office. Otherwise, an overpayment of compensation may result.”
The Office provided appellant a schedule of checks for the 2006 calendar year and
explained when each check would be issued. The schedule showed that checks would cover the
periods September 3 to 30, 2006, October 1 to 28, 2006 and October 29 to November 25, 2006.
On September 26, 2006 appellant returned to work for four hours a day. The Office,
however, continued to pay compensation for total disability through November 25, 2006.
On June 5, 2008 the Office made a preliminary determination that appellant received a
$2,872.85 overpayment because she returned to work four hours a day effective September 26,
2006 but continued to receive compensation for total disability through November 25, 2006. It
found that appellant was with fault in the creation of the overpayment because she knowingly
accepted compensation to which she was not entitled.
Appellant completed an overpayment recovery questionnaire showing monthly income of
$2,200.00 and monthly expenses of $2,118.00. She listed additional expenses in a June 22, 2008
attachment.1 Appellant requested a decision on the written evidence. She did not contest that the
overpayment occurred or the amount of the overpayment, but she did contest the finding of fault.
Appellant explained that she was unable to drive when she returned to work on
September 26, 2006. When she did become able to retrieve her mail and do other daily
activities, she became aware of the payment. Appellant stated that she contacted the Office in
writing to advise that she wished to be taken off the rolls.2 She argued that repaying the debt
would be an extreme financial hardship. Appellant’s home suffered major damage in
September 2005 from Hurricane Rita. She lost her car in September 2007 to Hurricane
Humberto. Appellant’s gas was turned off in March 2007 for nonpayment, and she could not
have it reconnected without spending $2,000 for repairs, which she could not afford. She stated
that she was living without hot water, a stove or a dryer for the past 15 months. Several health
issues in 2007 to 2008 prevented her from saving money and she was scheduled to have surgery
on July 10, 2008 with six weeks of recovery. Appellant stated that she did not have enough
leave to cover her absence, and it would be another financial hardship trying to pay her monthly
bills during that period. She submitted a number of bills showing balances and amounts due.
1

Appellant added $485.00 in dental expenses, $2,200.00 in needed dental work not covered by insurance,
$250.00 in gasoline expense, $500.00 for repairs on her nonworking car, $4,749.00 in credit card debt and $1,000 in
real estate taxes.
2

Appellant made this request on December 12, 2006.

2

In a decision dated July 18, 2008, the Office found that appellant was with fault in the
creation of a $2,872.85 overpayment from September 26 through November 26, [sic] 2006.3 It
found that appellant was with fault because she accepted payments for total disability after she
returned to work and she knew or should have known that this was incorrect. The Office
determined that it would be reasonable to recover the overpayment by deducting $46.15 from
appellant’s wages each pay period, as this would resolve the debt within a guideline of three
years without undue financial hardship.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act places limitations on the right to receive
compensation: While an employee is receiving compensation, she may not receive salary, pay or
remuneration of any type from the United States, with certain exceptions.4 It is therefore well
established that an employee is not entitled to compensation for temporary total disability after
returning to work.5 “Temporary total disability” is defined as the inability to return to the
position held at the time of injury or earn equivalent wages or perform other gainful
employment.6
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments she receives
from the Office are proper. The recipient must show good faith and exercise a high degree of
care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) made an incorrect statement as to a material fact which she knew or should
have known to be incorrect; (2) failed to provide information which she knew or should have
known to be material; or (3) accepted a payment which she knew or should have known to be
incorrect (this provision applies only to the overpaid individual).7
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that she is being overpaid.8
3

This appears to be a typographical error.
November 25, 2006.
4

The period of the overpayment is September 26 through

5 U.S.C. § 8116(a).

5

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours per day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).
6

20 C.F.R. § 10.400(b) (1999).

7

Id. at § 10.433(a).

8

Id. at § 10.433(b).

3

The Board’s jurisdiction to review the collection of an overpayment is limited to cases of
adjustment, where the Office decreases later payments of compensation to which the individual
in entitled.9
ANALYSIS
Appellant does not contest the fact or amount of the overpayment. Both are well
established. After appellant returned to work for four hours a day on September 26, 2006, she
continued to receive compensation for total disability through November 25, 2006. She was not
entitled to compensation for total disability after she returned to work, so effectively half the
compensation she received after September 26, 2006 was an overpayment. The Board will
affirm the Office’s July 18, 2008 decision on the issues of fact and amount of overpayment.
The most contested issue in this case is whether appellant was at fault in creating this
overpayment. The Office found that she was with fault because she accepted payments which
she knew or should have known were incorrect. The record supports this finding. When the
Office put appellant on the periodic rolls in August 2005, it explained how payments were going
to be made. She would be receiving regular automated payments for total disability. The Office
provided her with a schedule of checks for the 2006 calendar year. It told her when the checks
would be issued and the period of disability covered. Relevant to the overpayment, the schedule
showed that payments would cover the periods September 3 to 30, 2006, October 1 to 28, 2006,
and October 29 to November 25, 2006. Further, the Office advised appellant: “If you have
worked for any portion of this period, you must return the check to this Office. Otherwise, an
overpayment of compensation may result.”
The Board finds that appellant knew or should have known that any check she continued
to receive after returning to work was incorrect and would result in an overpayment. When
appellant returned to work on September 26, 2006, she knew or should have known that another
check for total disability would soon be issued covering the period through September 30, 2006.
Yet, she accepted that check into her account through direct deposit, just as she would accept the
next two checks for periods through November 25, 2006.10 Because appellant accepted a
payment which she knew or should have known was incorrect, the Board will affirm the Office’s
July 18, 2008 decision on the issue of fault.
As to recovery appellant was working full time at the time of the Office’s decision. She
was not receiving compensation and the Office cannot adjust later payments of compensation.
Under these circumstances, the Board lacks jurisdiction to review the amount of recovery the
Office determined to be reasonable. The Board can review the Office’s collection of a debt only
when the claimant is receiving compensation and the Office deducts an amount from continuing
benefits.11
9

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

10

Appellant notes that she asked to be taken off the periodic rolls, but she did not make this request until
December 12, 2006, after the Office discovered the overpayment and stopped compensation for total disability.
11

Supra note 9.

4

CONCLUSION
The Board finds that appellant was with fault in the creation of a $2,872.85 overpayment
from September 26 through November 25, 2006.
ORDER
IT IS HEREBY ORDERED THAT the July 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 16, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

